Citation Nr: 0417756	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  94-22 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for the cause of 
the veteran's death.  The appellant subsequently perfected 
this appeal.

A hearing before a member of the Board sitting at the RO was 
held in December 1998.  A transcript of that hearing is 
associated with the claims folder.  

In April 1999, the Board remanded this case for additional 
development.  In May 2002, the Board denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  The appellant also 
filed a Motion for Reconsideration, which was denied by the 
Board in March 2003.  

In October 2003, the parties filed a Joint Motion for Remand.  
By Order dated October 23, 2003, the Court vacated the 
Board's decision and remanded the matter for readjudication 
consistent with the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 

The October 2003 Joint Motion for Remand indicates that 
remand is necessary for the Board to fully address whether 
the duty to notify had been satisfied.  The Joint Motion 
specifically notes that the Board's analysis did not consider 
the requirement that the appellant be notified of the 
information and evidence she was responsible for providing 
and of the information or evidence that VA would obtain; and 
further, that the documents cited by the Board fail to 
satisfy the section 5103(a) notice requirements.  

Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the appellant must be 
notified of the evidence necessary to 
substantiate her claim of entitlement to 
service connection for the cause of the 
veteran's death.  She must also be 
advised of the information and evidence 
that VA will seek to obtain and of the 
information and evidence that she is 
responsible for providing.  See 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

2.  Upon completion of the foregoing and 
any additional development deemed 
appropriate, the RO should readjudicate 
the issue of entitlement to service 
connection for the cause of the veteran's 
death.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




